



Exhibit 10.1




























REAL ESTATE PURCHASE AND SALE AGREEMENT
BETWEEN
LEX-GEN WOODLANDS, L.P.
AND
C CUBED HOLDINGS, LLC.
CONCERNING PROPERTY COMMONLY
KNOWN AS 8800 TECHNOLOGY FOREST PLACE
IN THE WOODLANDS, TEXAS




102060.0000003 EMF_US 80591679v5


--------------------------------------------------------------------------------





TABLE OF CONTENTS
PAGE
ARTICLE 1 Definitions
1
Section 1.1 Definitions
1
ARTICLE 2 Agreement; Purchase Price
6
Section 2.1 Agreement to Sell and Purchase
6
Section 2.2 Purchase Price
6
Section 2.3 Leaseback to Seller
6
ARTICLE 3 Deposit
6
Section 3.1 Deposit
6
ARTICLE 4 Survey and Title Commitment
7
Section 4.1 Title and Survey
7
ARTICLE 5 Inspection, Audit and Financing
8
Section 5.1 Study Period
8
Section 5.2 Right to Terminate
9
Section 5.3 Confidentiality
9
Section 5.4 Reporting
10
Section 5.5 Assumption of Contracts
11
Section 5.6 Property Information
11
Section 5.7 Deed Amendments
11
ARTICLE 6 Conditions Precedent, Casualty Damage or Condemnation
11
Section 6.1 Conditions Precedent Favoring Purchaser
11
Section 6.2 Conditions Precedent Favoring Seller
12
Section 6.3 Risk of Loss
12
Section 6.4 Condemnation
13
ARTICLE 7 Representations, Warranties and Covenants
13
Section 7.1 Purchaser’s Representations, Warranties and Covenants
13
Section 7.2 Seller’s Representations
17
Section 7.3 Seller’s Knowledge
18
Section 7.4 Notice of Breach
18
ARTICLE 8 Closing
19
Section 8.1 Closing Date
19
Section 8.2 Seller’s Deliveries
19
Section 8.3 Purchaser’s Deliveries
19
Section 8.4 Costs and Prorations
20
Section 8.5 Possession
22
ARTICLE 9 Real Estate Commission
22
Section 9.1 Commissions
22
ARTICLE 10 Termination and Default
22

1





--------------------------------------------------------------------------------





Section 10.1 Termination without Default
22
Section 10.2 Purchaser’s Default
22
Section 10.3 Seller’s Default
23
Section 10.4 Breach of Representations
23
ARTICLE 11 Miscellaneous
24
Section 11.1 Entire Agreement
24
Section 11.2 Binding On Successors and Assigns
24
Section 11.3 Assignment by Purchaser
24
Section 11.4 Waiver
24
Section 11.5 Governing Law
25
Section 11.6 Counterparts
25
Section 11.7 Notices
25
Section 11.8 Attorneys’ Fees
26
Section 11.9 IRS Real Estate Sales Reporting
26
Section 11.10 Time Periods
26
Section 11.11 Modification of Agreement
26
Section 11.12 Further Instruments
26
Section 11.13 Descriptive Headings; Word Meaning
27
Section 11.14 Time of the Essence
27
Section 11.15 Section 1031 Exchange
27
Section 11.16 Construction of Agreement
27
Section 11.17 Limitations on Liability
27
Section 11.18 Severability
28
Section 11.19 No Recording
28
Section 11.21 No Implied Agreement
28
Section 11.22 Electronically Transmitted Signatures
28
Section 11.23 Press Releases
29





2





--------------------------------------------------------------------------------





Exhibits
Exhibit A - Description of the Land
Exhibit B - Property Information
Exhibit C - Form of Deed
Exhibit D - Form of Bill of Sale and General Assignment
Exhibit E - Form of Assignment and Assumption Agreement
Exhibit F - General Lease Terms
Exhibit G - Representation Certificate


3






--------------------------------------------------------------------------------





REAL ESTATE PURCHASE AND SALE AGREEMENT
THIS REAL ESTATE PURCHASE AND SALE AGREEMENT (this “Agreement”) is entered and
into as of the Effective Date (defined below) by and between LEX-GEN WOODLANDS,
L.P., a Delaware limited partnership (“Seller”) and C CUBED HOLDINGS, LLC, a
Louisiana limited liability company (“Purchaser”).
In consideration of the mutual promises hereinafter set forth and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
ARTICLE 1
Definitions


Section 1.1Definitions. For purposes of this Agreement, capitalized terms not
otherwise defined herein have the meanings set forth below:
“Anti-Terrorism Laws” shall have the meaning set forth in Section 7.1(i).
“Assignment and Assumption Agreement” shall mean an Assignment and Assumption
Agreement substantially in the form attached hereto as Exhibit E.
“Bill of Sale” shall mean a bill of sale and general assignment substantially in
the form attached hereto as Exhibit D.
“Building One” shall mean that certain single story building located on the Real
Property consisting of approximately 36,750 square feet.
“Building Two” shall mean that certain single story building located on the Real
Property consisting of approximately 29,600 square feet.
“Building Four” shall mean that certain three-story building located on the Real
Property consisting of approximately 128,400 square feet.
“Building Five” shall mean that certain two-story building located on the Real
Property consisting of approximately 60,000 square feet.
“Building Six” shall mean that certain building located on the Real Property
consisting of approximately 6,200 square feet.
“Business Day” shall mean any day of the week other than (i) Saturday and
Sunday, (ii) a day on which banking institutions in Houston, Texas or the city
in which the Real Property is located are obligated or authorized by law or
executive action to be closed to the transaction of normal banking business, or
(iii) a day on which governmental functions in the Houston, Texas or the city in
which the Real Property is located are interrupted because of extraordinary
events such as hurricanes, power outages or acts of terrorism.
        1





--------------------------------------------------------------------------------





“Closing” shall mean the consummation of the purchase and sale of the Property
pursuant to the terms of this Agreement.
“Closing Date” shall have the meaning set forth in Section 8.1.
“Closing Statement” shall have the meaning set forth in Section 8.4(f).
“Code” shall mean the Internal Revenue Code of 1986, and all amendments thereto
and all regulations issued thereunder.
“Confidential Information” means all documents, studies, reports, test results,
brochures, offering materials, photographs, surveys, title reports and
commitments, legal documents, financial information, computer output and other
materials and information relating to Property and all analyses, compilations,
forecasts, projections and other documents prepared based upon such materials
and information, any and all proposals made in connection with a potential sale
of the Property (including any proposals involving a price for the Property),
whether the same are in electronic, pictorial, written or other form. The term
Confidential Information shall expressly exclude any information that: (i) is or
becomes published or becomes available to the public other than as a result of a
disclosure by Purchaser in violation of this Agreement, or (ii) is independently
developed by Purchaser or its representatives.
“Continuing Contract Notice” shall have the meaning set forth in Section 5.5.
“Contracts” shall mean all service, maintenance, operating, management and
leasing contracts affecting the Land or Improvements.
“Deed” shall mean a special warranty deed substantially in the form attached
hereto as Exhibit C.
“Deed Amendments” shall have the meaning set forth in Section 5.7.
“Deed Amendments Consideration” shall have the meaning set forth in Section 5.7.
“Deemed to know” (or words of similar import) shall have the following meaning:
(a) Purchaser shall be “deemed to know” of the existence of a fact or
circumstance to the extent that such fact or circumstance is disclosed by this
Agreement, the Documents, or any studies, tests, reports, or analyses prepared
by or for or otherwise obtained by or on behalf of Purchaser in connection with
the Property; and (b) Purchaser shall be “deemed to know” that a representation
or warranty of Seller is untrue, inaccurate or incorrect to the extent that this
Agreement, the Documents, or any studies, tests, reports or analyses prepared by
or for or otherwise obtained by or on behalf of Purchaser in connection with the
Property contains information which is inconsistent with such representation or
warranty.
“Deposit” shall have the meaning set forth in Section 3.1(a).
“Designated Seller Representative” shall mean Jim Tessmer, Vice President of
Finance and Accounting, and John Briggs, the building engineer.
        2





--------------------------------------------------------------------------------





“Documents” shall mean all documents, studies and reports applicable to the
Property or any portion thereof and made available to Purchaser or its agents
prior to Closing, including the Title Commitment, the Title Documents, the
Survey, and environmental, engineering and soils reports.
“Dollars” and the sign “$” mean the lawful money of the United States of
America.
“Effective Date” means the date on which this Agreement, signed by both Seller
and Purchaser, is received by the Escrow Agent, as indicated in the Receipt by
the Escrow Agent below.
“Escrow Agent” shall mean the Title Company.
“Hazardous Materials” shall mean any substance which is or contains: (i) any
“hazardous substance” as now or hereafter defined in the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, as amended (42
U.S.C. Section 9601 et seq.) or any regulations promulgated thereunder; (ii) any
“hazardous waste” as now or hereafter defined in the Resource Conservation and
Recovery Act (42 U.S.C. Section 6901 et seq.) or regulations promulgated
thereunder; (iii) any substance regulated by the Toxic Substances Control Act
(15 U.S.C. Section 2601 et. seq.); (iv) gasoline, diesel fuel or other petroleum
hydrocarbons; (v) asbestos and asbestos containing materials, in any form,
whether friable or nonfriable; (vi) polychlorinated biphenyls; (vii) radon gas;
(viii) mold, mildew, fungus or other potentially dangerous organisms; and (ix)
any additional substances or materials which are now or hereafter classified or
considered to be hazardous or toxic under any laws, ordinances, statutes, codes,
rules, regulations, agreements, judgments, orders and decrees now or hereafter
enacted, promulgated, or amended, of the United States, the states, the
counties, the cities or any other political subdivisions in which the Real
Property is located and any other political subdivision, agency or
instrumentality exercising jurisdiction over the owner of the Real Property, the
Real Property or the use of the Real Property relating to pollution, the
protection or regulation of human health, natural resources or the environment,
or the emission, discharge, release or threatened release of pollutants,
contaminants, chemicals or industrial, toxic or hazardous substances or waste
into the environment (including ambient air, surface water, ground water or land
or soil).
“Improvements” shall mean all buildings, structures and other improvements
situated upon the Land and any fixtures, systems and facilities owned by Seller
and located on the Land, including but not limited to Building One, Building
Two, Building Four, Building Five, and Building Six.
“Intangible Property” shall mean all of Seller’s right, title and interest, if
any, in all intangible assets relating to the Land, Improvements or Personal
Property, including all of Seller’s right, title and interest, if any, in all
(a) warranties and guaranties relating to the Land, Improvements or Personal
Property, (b) all licenses, permits and approvals relating to the Land,
Improvements or Personal Property, (c) all contract rights, and (d) all plans
and specifications relating to the Land, Improvements or Personal Property, in
each case to the extent that Seller may legally transfer the same.
        3





--------------------------------------------------------------------------------





“Land” shall mean the land described on Exhibit A attached hereto, together with
all privileges, rights, easements and appurtenances belonging to such land and
all right, title and interest (if any) of Seller in and to any streets, alleys,
passages or other rights-of-way or appurtenances included in, adjacent to or
used in connection with such land and all right, title and interest (if any) of
Seller in all mineral rights appurtenant to such land.
“Lease” shall mean that certain Lease Agreement to be negotiated between Seller
and Purchaser prior to the expiration of the Study Period, and containing the
material terms set forth in Exhibit F attached hereto.
“Mandatory Cure Items” means, collectively, (i) any Seller Mortgage, (ii)
mechanic’s liens, monetary judgments, or similar monetary encumbrances which are
not arising due to the action of Purchaser, its agents, or their respective
employees, contractors, or agents), and (iii) those matters listed on Schedule C
of the Title Commitment which are applicable to Seller.
“Material Casualty” shall have the meaning set forth in Section 6.3.
“Material Taking” shall have the meaning set forth in Section 6.4.
“Owner’s Title Insurance Policy” shall have the meaning set forth in Section
4.1(a).
“Permitted Exceptions” shall mean: (a) applicable zoning, subdivision, building
and other land use laws and regulations; (b) all matters, whether or not of
record, that arise out of the actions of Purchaser or its agents,
representatives or contractors; (c) the lien of real estate taxes and
assessments not yet due and payable, subject to adjustment as provided herein;
(d) all matters that the Title Company is willing to insure over without
additional premium or indemnity from Purchaser and that, in the exercise of
Purchaser’s reasonable business judgment, do not have a material adverse impact
on the ownership, operation or value of the applicable Property; and (e) all
matters shown on or referenced in the Title Commitment (other than Mandatory
Cure Items) or the Survey, all matters of record as of the date of this
Agreement, such state of facts as would be disclosed by a physical inspection of
the Real Property or an ALTA “as-built” survey of the Real Property as of the
Title Objection Date, and all other matters affecting title to the Real Property
as to which Purchaser has actual knowledge or is deemed to know as of the Title
Objection Date. Notwithstanding the foregoing, under no circumstances shall any
of the following be deemed Permitted Exceptions: (i) those matters as to which,
in accordance with Section 4.1, Purchaser makes a written objection on or before
the Title Objection Date and which Seller elects to cure; or (ii) Mandatory Cure
Items.
“Person” shall mean any individual, estate, trust, partnership, limited
liability company, limited liability partnership, corporation, governmental
agency or other legal entity and any unincorporated association.
“Personal Property” shall mean all equipment, machinery, signs and other
tangible personal property, if any, owned by Seller and installed, located or
situated on and used in connection with the ownership and operation of the
Improvements (as opposed to the use and occupancy of the Improvements by Seller
and/or Seller’s affiliates) as identified on an inventory thereof prepared by
        4





--------------------------------------------------------------------------------





Seller during, and delivered to Purchaser prior to the expiration of, the Study
Period, including but not limited to: (i) all custom conference room furniture
located in the third (3rd) floor boardroom (commonly referred to as Room C3101)
in Building Four; and (ii) all audio-visual equipment within any conference
rooms located within the Improvements.
“Post Closing Claim Cap” shall mean Five Hundred Thousand and No/100 Dollars
($500,000.00).
“Property” shall mean, collectively, the Real Property, the Personal Property,
and the Intangible Property.
“Purchase Price” shall mean the purchase price for the Property as specified in
Section 2.2.
“Purchaser Broker” shall have the meaning set forth in Section 9.1.
“Purchaser Title Objections” shall have the meaning set forth in Section 4.1.
“Purchaser’s Surviving Obligations” shall mean Purchaser’s obligations under
Sections 5.1, 5.3, 9.1, 11.8 and 11.18 of this Agreement
“Real Property” shall mean, collectively, the Land and the Improvements.
“Seller Broker” shall have the meaning set forth in Section 9.1.
“Seller Mortgage” shall mean any mortgage or deed of trust granted or assumed by
Seller and encumbering the Property or any portion thereof.
“Seller Parties” shall mean Seller and its shareholders, agents, officers,
directors, trustees, advisors, managers, members, employees and counsel.
“Seller Representations” shall mean the representations and warranties of Seller
expressly set forth in Section 7.2.
“Seller’s Title Election Period” shall have the meaning set forth in Section
4.1.
“Study Period” shall mean the period commencing on the Effective Date and ending
at 5:00 p.m., Houston, Texas time, on the date that is forty-five (45) days
after the Effective Date.
“Title Company” shall mean Chicago Title Insurance Company – Commercial, having
an office address at 609 Main Street, Suite 2350, Houston, Texas 77002,
Attention Ria S. van Dright.
“Title Documents” shall mean all documents referred to in the Title Commitment.
“Title Objection Date” shall mean the date that is ten (10) Business Days after
receipt by Purchaser of the Title Commitment, Title Documents, and Survey.
“Title Objection Notice” shall have the meaning set forth in Section 4.1.
        5





--------------------------------------------------------------------------------





“Utility Deposits” shall mean all deposits made by or on behalf of Seller with
the Persons providing water, sewer, gas, electricity, telephone and other
utilities to the Real Property.
ARTICLE 2
Agreement; Purchase Price


Section 2.1Agreement to Sell and Purchase. Subject to the terms and provisions
hereof, Seller agrees to sell the Property to Purchaser, and Purchaser agrees to
purchase the Property from Seller.
Section 2.2Purchase Price. The Purchase Price for the Property shall be Eleven
Million Five-Hundred Thousand and No/100 Dollars ($11,500,000.00). Subject to
the adjustments and apportionments as hereinafter set forth, the Purchase Price
shall be paid on the Closing Date by wire transfer of immediately available
federal funds.


Section 2.3Leaseback to Seller. At Closing, Purchaser shall lease a portion of
the Property back to Seller pursuant to the Lease. Seller and Purchaser shall
use their respective good faith efforts to mutually agree as to the form of the
Lease prior to the expiration of the Study Period, which form of Lease shall
incorporate into the Lease the terms included in Exhibit F attached hereto.
Seller agrees that it will provide an initial draft of the Lease to Purchaser
within ten (10) Business Days of the Effective Date of this Agreement. Upon
Purchaser’s and Seller’s agreement as to the form of the Lease, Seller and
Purchaser shall amend this Agreement in writing, wherein the parties shall
approve the form of the Lease and attach the approved form of Lease to said
amendment as an exhibit thereto. Should Purchaser and Seller fail to reach
agreement as to the form of the Lease prior to the expiration of the Study
Period, either Purchaser or Seller shall have the right to terminate this
Agreement by delivering written notice to the other party, in which event the
Deposit shall be returned to Purchaser, and except for Purchaser’s Surviving
Obligations, Seller and Purchaser shall have no further obligations or
liabilities to each other hereunder.
ARTICLE 3
Deposit
Section 3.1Deposit.


(a)No later than the third Business Day following the Effective Date, Purchaser
shall deposit One Hundred Fifteen Thousand and No/100 Dollars ($115,000.00)
(together with all interest and earnings thereon, the “Deposit”) with Escrow
Agent. The Deposit shall be applied to the Purchase Price if the Closing occurs.
In the event that the Closing does not occur by the Closing Date, the Deposit
shall be disbursed as provided herein. If Purchaser fails to deliver the Deposit
to Escrow Agent within such three (3) Business Days, this Agreement shall, at
Seller’s election, terminate.
(b)Notwithstanding anything in this Agreement to the contrary, One Hundred and
No/100 Dollars ($100.00) of the Deposit is delivered to Escrow Agent for
delivery by the Escrow Agent to Seller as “Independent Contract Consideration”,
and the Deposit is reduced by the
        6





--------------------------------------------------------------------------------





amount of the Independent Contract Consideration so delivered to Seller, which
amount has been bargained for and agreed to as consideration for Seller’s
execution and delivery of this Agreement.
ARTICLE 4
Survey and Title Commitment
Section 4.1Title and Survey.
(a)Seller, at its expense, shall obtain and deliver to Purchaser within ten (10)
Business Days after the Effective Date, a current, effective commitment for
title insurance (the “Title Commitment”) issued by the Title Company, wherein
the Title Company shall commit to issue to Purchaser a standard Texas form of
owner’s title insurance policy (the “Owner’s Title Insurance Policy”) in the
amount of the Purchase Price, naming Purchaser as the proposed insured, and
accompanied by copies of all documents referred to in the Title Commitment.
Seller shall (if not previously delivered) deliver or make available to
Purchaser a copy of the most recent existing survey (if any) in Seller’s
possession relating to the Property (if any, the “Survey”). Purchaser, at
Purchaser’s expense, shall have the right to obtain a current (dated on or after
the Effective Date) on-the-ground survey of the Property prepared in accordance
with the Texas Surveyors Association Standards and Specifications for a Category
IA, Condition II survey (including field notes) or a current ALTA land title
survey of the Property (meeting the Minimum Standard Survey Requirements
applicable to improved property as adopted by ALTA and ASCM) (as applicable, the
“New Survey”) made by a duly licensed surveyor acceptable to Purchaser. The New
Survey shall be sufficient to allow the Title Company to delete the standard
printed survey exception from the Owner’s Title Insurance Policy, except for
“shortages in area.” The New Survey, and any revisions thereto, shall be
promptly delivered to Seller upon Purchaser’s receipt of same; provided,
however, the New Survey must be completed on or before ten (10) Business Days
prior to the expiration of the Study Period. Should Purchaser obtain the New
Survey, (i) the New Survey shall be considered the “Survey” for all purposes
under this Agreement and (ii) upon completion of the New Survey, the metes and
bounds description of the Property prepared in connection with the New Survey
will be used to describe the Property in all closing documents used to
consummate the transaction contemplated by this Agreement.
(b)Purchaser shall have until the Title Objection Date to give Seller a written
notice (the “Title Objection Notice”) that sets forth in reasonable detail any
objections that Purchaser has to title or survey matters affecting the Property
(the “Purchaser Title Objections”); provided, however, Purchaser shall have no
right to object to any of the matters set forth within subsections (a) through
(d) of the definition of Permitted Exceptions. Seller shall have ten (10)
business days from its receipt of the Title Objection Notice (“Seller’s Title
Election Period”) to give Purchaser notice as to whether Seller elects to use
reasonable efforts to cure the Purchaser Title Objections by the Closing Date.
If Seller fails to give Purchaser written notice of such election before the end
of Seller’s Title Election Period, Seller shall be deemed to have elected not to
attempt to cure the Purchaser Title Objections. If Seller elects or is deemed to
have elected not to attempt to cure any one or more of the Purchaser Title
Objections, such Purchaser Title Objections shall constitute Permitted
Exceptions and Purchaser shall have until the end of the Study Period to
determine whether to take title to the Property subject to such matters or to
terminate this Agreement in accordance with Section 5.2. If Seller elects to use
reasonable efforts to cure any one or more of
        7





--------------------------------------------------------------------------------





the Purchaser Title Objections, Seller shall have until the Closing Date to
complete such cure, failing which Purchaser shall have the option of either
accepting the title as it then is or terminating this Agreement. If Purchaser
elects to terminate this Agreement in accordance with the immediately preceding
sentence, (i) the Deposit shall be delivered to Purchaser, and (ii) except for
Purchaser’s Surviving Obligations, Seller and Purchaser shall have no further
obligations or liabilities to each other hereunder. All Mandatory Cure Items
will be satisfied or cured by Seller on or prior to the Closing Date or, if not
so satisfied, shall be satisfied at Closing out of the proceeds otherwise
payable to Seller. If Seller fails to cure or satisfy any Mandatory Cure Items
by the Closing Date, Purchaser shall have the option of either accepting the
title as it then is or terminating this Agreement. If Purchaser elects to
terminate this Agreement in accordance with the immediately preceding sentence,
(i) the Deposit shall be delivered to Purchaser, and (ii) except for Purchaser’s
Surviving Obligations, on the one hand, and Seller’s obligations under Section
9.1, on the other hand, Seller and Purchaser shall have no further obligations
or liabilities to each other hereunder.


(c)Purchaser shall be entitled to request that the Title Company provide such
endorsements (including the deletion of the standard printed survey exception
from the Owner’s Title Insurance Policy, except for “shortages in area”) to the
Owner’s Title Insurance Policy as Purchaser may reasonably require, provided (i)
such endorsements or amendments shall be at no cost to, and shall impose no
additional liability on, Seller, (ii) Purchaser’s obligations under this
Agreement shall not be conditioned upon its ability to obtain such endorsements
and, if Purchaser is unable to obtain such endorsements, Purchaser shall
nevertheless be obligated to proceed to close the transactions contemplated
hereby without reduction of or set off against the Purchase Price, and (iii) the
Closing shall not be delayed as a result of Purchaser’s request.


ARTICLE 5
Inspection, Audit and Financing
Section 5.1Study Period. During the Study Period, Purchaser, personally or
through its authorized agent or representative, shall be entitled upon
reasonable advance notice to Seller to enter upon the Property during normal
business hours and shall have the right to make such investigations, including
appraisals, engineering studies, soil tests, environmental studies and
underwriting analyses, as Purchaser deems necessary or advisable, subject to the
following limitations: (a) such access shall not violate any law or agreement to
which Seller is a party or otherwise expose Seller to a material risk of
liability; (b) Purchaser shall give Seller written notice at least one (1)
Business Day before conducting any inspections, and a representative of Seller
shall have the right to be present when Purchaser or its representatives
conducts its or their investigations on the Property; (c) neither Purchaser nor
its representatives shall interfere with the use, occupancy or enjoyment of the
Property by Seller or its respective employees, contractors, customers or
guests; (d) neither Purchaser nor its agents shall damage the Property or any
portion thereof; (e) unless Seller agrees otherwise, before Purchaser or its
agents enter onto the Property, Purchaser shall deliver to Seller a certificate
of insurance naming Seller as an additional insured, evidencing commercial
general liability insurance (including property damage, bodily injury and death)
issued by an insurance company having a rating of at least “A-VII” by A.M. Best
Company, with limits of at least $1,000,000 per occurrence for bodily or
personal injury or death and
        8





--------------------------------------------------------------------------------





$2,000,000 aggregate per location; (f) Purchaser shall: (i) use reasonable
efforts to perform all on-site due diligence reviews on an expeditious and
efficient basis; and (ii) indemnify, hold harmless and defend the Seller Parties
against, and hold the Seller Parties harmless for, from and against, all loss,
liability, claims, costs (including reasonable attorneys’ fees), liens and
damages resulting from or relating to the activities of Purchaser or its agents
under this paragraph; and (g) without Seller’s prior written consent, which
Seller may give or withhold in its absolute discretion, Purchaser shall not
conduct any Phase II exams, soil borings or other invasive tests on or around
the Property. The foregoing indemnification obligation shall survive the Closing
or earlier termination of this Agreement. Further, during the Study Period,
Seller agrees to make available to Purchaser, or to its duly authorized agents
or representatives, copies of all applicable books and records relating to the
Property and the operation and maintenance thereof to the extent that such
materials are in Seller’s possession or control. Such items may be examined at
all reasonable times during normal business hours upon prior reasonable notice
to Seller.
Section 5.2Right to Terminate. If, between the date of this Agreement and the
end of the Study Period, Purchaser shall, for any reason in Purchaser’s sole
discretion, determine that it does not wish to purchase the Property, Purchaser
shall be entitled to terminate this Agreement by giving written notice thereof
to Seller prior to the expiration of the Study Period, and thereupon (i) the
Deposit shall be delivered to Purchaser, and (ii) except for Purchaser’s
Surviving Obligations, Seller and Purchaser shall have no further obligations or
liabilities to each other hereunder. If Purchaser fails to give such notice
prior to the expiration of the Study Period, it shall conclusively be deemed to
have elected to waive its right to terminate this Agreement under this Section
5.2 and shall be obligated to purchase the Property in accordance with the terms
hereof, except with respect to any specific rights to terminate this Agreement
by Purchaser set forth in this Agreement.


Section 5.3Confidentiality.
(a)Prior to Closing, Purchaser shall hold all Confidential Information in
confidence and shall not disclose or permit the disclosure of the Confidential
Information to any Person without Seller’s prior written consent. Purchaser
further agrees that, before the Closing, Purchaser will use the Confidential
Information only for purposes of evaluating the Property in connection with its
purchase thereof in accordance with the terms of this Agreement. Prior to the
Closing, Purchaser shall not disclose the transaction contemplated hereby or the
Confidential Information to any Person, other than to such of its employees,
officers, directors, attorneys, accountants, clients, engineers, contractors and
prospective lenders who (i) have a need to review the Confidential Information
for the purpose of advising Purchaser on the suitability of the Property for
purchase, (ii) have been informed in writing of the confidential nature of such
information and (iii) have agreed to be bound by the terms of this Agreement.
Purchaser shall ensure that all persons to whom it discloses the Confidential
Information shall keep the same confidential in accordance with the terms of
this Agreement. In any event, Purchaser shall be responsible for any breach of
this Agreement by any of its employees, officers, directors, affiliates,
attorneys, accountants, clients or advisors. Within three (3) days of written
request from Seller, Purchaser shall deliver to Seller all the Confidential
Information which is in tangible form, including any copies Purchaser has made
and other embodiments thereof. Purchaser shall destroy all extracts, summaries
and compilations thereof and references thereto which are in Purchaser’s notes,
documents, databases
        9





--------------------------------------------------------------------------------





or other records (whether prepared by Purchaser or by Seller), and in either
case Purchaser will certify to the Seller by written affidavit that it has done
so.
(b)Notwithstanding the above terms, to the extent Purchaser is required to
disclose the Confidential Information by law, regulation or stock exchange rule
or pursuant to a subpoena, court order or other legal proceeding, Purchaser
shall notify Seller (both by telephone and in writing) within one (1) Business
Day of its knowledge of such legally required disclosure. Purchaser shall
cooperate with Seller’s counsel in any appeal or challenge to such disclosure
made by Seller. If no protective order or similar relief is obtained, Purchaser
shall (i) disclose only that portion of the Confidential Information that it is
legally obligated to disclose, (ii) exercise reasonable efforts to obtain
reliable assurances that the disclosed information will be kept confidential and
(iii) exercise reasonable efforts to provide Seller with a copy of the
information to be disclosed before the same is given to any third party. In
addition, and notwithstanding anything to the contrary in this Agreement,
Purchaser may disclose any portion of the Confidential Information that is
generally available to the public, other than any portion of the Confidential
Information that becomes available to the public as a result of a previous
disclosure by Purchaser in violation of this Agreement.


(c)If this Agreement is terminated, (i) Purchaser shall promptly deliver to
Seller all the Confidential Information (or portions thereof requested by
Seller) which is in tangible form, including any copies Purchaser has made and
other embodiments thereof, and (ii) Purchaser shall destroy all extracts,
summaries and compilations thereof and references thereto which are in
Purchaser’s notes, documents, databases or other records (whether prepared by
Purchaser or by Seller), and in either case Purchaser will certify to the Seller
by written affidavit that it has done so.
(d)Purchaser acknowledges that the Confidential Information is of a special,
unique, unusual, extraordinary and intellectual character and that the Seller’s
interest in the Confidential Information may be irreparably injured by
disclosure of such Confidential Information in violation of this Agreement.
Purchaser further acknowledges and agrees that money damages would not be a
sufficient remedy for any breach of Section 5.3 of this Agreement by it and
that, in addition to all other remedies available at law or in equity, the
Seller shall be entitled to specific performance or injunctive or other
equitable relief as a remedy for any breach or potential breach by the Purchaser
of Section 5.3 of this Agreement and further agrees to waive any requirement for
the securing or posting of any bond in connection with such remedy.
The provisions of this Section 5.3 shall survive the termination of this
Agreement.
Section 5.4Reporting. In the event Purchaser’s due diligence reveals any
condition of the Property that in Purchaser’s judgment requires disclosure to
any governmental agency or authority, Purchaser shall immediately notify Seller
thereof. In such event, Seller, and not Purchaser or anyone acting on
Purchaser’s behalf, shall make such disclosures as Seller deems appropriate.
Notwithstanding the foregoing, Purchaser may disclose matters concerning the
Property to a governmental authority if, (a) in the written opinion of
Purchaser’s outside legal counsel, Purchaser is required by law to make such
disclosure, and (b) Purchaser gives Seller not less than ten (10) days prior
written notice of the proposed disclosure, together with a copy of such legal
opinion.
        10





--------------------------------------------------------------------------------





Section 5.5Assumption of Contracts. Before the end of the Study Period,
Purchaser shall give notice to Seller of any Contracts Purchaser elects to have
continue after Closing (the “Continuing Contract Notice”), and such Contracts,
if assignable by Seller, shall be assigned to and assumed by Purchaser at
Closing pursuant to the Assignment and Assumption Agreement. All Contracts as to
which Purchaser does not timely give a Continuing Contract Notice shall be
terminated by Seller at no cost or liability to Purchaser by Seller sending a
termination notice to the applicable service provider on or before the Closing
Date, it being understood and agreed that the actual effective date of the
termination may not occur until after the Closing (in which event, such Contract
shall be assigned to Purchaser, but subject to the termination notice).


Section 5.6Property Information. Within ten (10) Business Days after the
Effective Date, to the extent Seller has not previously provided same to
Purchaser, Seller shall provide Purchaser with copies of the documents and
information more particularly described in Exhibit B attached hereto, to the
extent same are within Seller’s possession or control and pertain to the
Property (collectively, the “Property Information”). Such Property Information
is being provided to Purchaser without representations or warranties of any
kind.


Section 5.7Deed Amendments. Within ten (10) Business Days after the Effective
Date, Purchaser will provide to Seller an initial draft of: (i) all instruments
(the “Deed Amendments”) that Purchaser deems reasonably necessary for Seller to
execute to amend the existing restrictions, agreements, and instruments
encumbering the Property, such that upon Closing Purchaser may use the Property
for the manufacturing, testing, and distribution of “over-the-counter”,
pharmaceutical, and nutraceutical products, and laboratory uses ancillary
thereto, in addition to the uses permitted on the Property as of the Effective
Date; and (ii) the escrow agreement establishing Escrow Agent’s obligations
while in possession of the signed Deed Amendments prior to Closing (the “Escrow
Agreement” and, together with the Deed Amendments, the “Amendment Agreements”).
If Seller, in its reasonable discretion, does not approve of the form of any of
the Amendment Agreements, Purchaser and Seller shall negotiate in good faith the
terms of the Amendment Agreements. If Seller and Purchaser agree to the form of
the Amendment Agreements, Seller shall promptly execute and deliver the Deed
Amendments and Escrow Agreement to the Escrow Agent, and the Escrow Agent shall
hold the Deed Amendments in trust pursuant to the terms of the Escrow Agreement.
In connection with the execution and recordation of any of the Amendment
Agreements, Purchaser shall be solely responsible for, and pay to any
counterparty to any Amendment Agreements, any consideration or other sums
payable to any such counterparty (the “Deed Amendments Consideration”), and
Purchaser will indemnify, defend and hold harmless Seller from and against any
such Deed Amendments Consideration payable or alleged to be payable to any
Person in connection with any of the Amendment Agreements. In no event shall the
Deed Amendments be recorded in the Public Records of Montgomery County, Texas,
or otherwise bind Seller or encumber the Property, unless and until the Closing
shall occur. Should Purchaser and Seller fail to reach agreement as to the form
of the Amendment Agreements prior to the expiration of the Study Period,
Purchaser shall have the right to terminate this Agreement by delivering written
notice to Seller within one (1) Business Day after the expiration of the Study
Period, in which event the Deposit shall be returned to Purchaser, and except
for Purchaser’s Surviving Obligations, Seller and Purchaser shall have no
further obligations or liabilities to each other hereunder.
        11





--------------------------------------------------------------------------------





ARTICLE 6
Conditions Precedent, Casualty Damage or Condemnation


Section 6.1Conditions Precedent Favoring Purchaser.
(a)In addition to any other conditions precedent in favor of Purchaser as may be
expressly set forth elsewhere in this Agreement, Purchaser’s obligations under
this Agreement are subject to the timely fulfillment of the conditions set forth
in this Section 6.1 on or before the Closing Date, or such earlier date as is
set forth below. Each condition may be waived in whole or in part only by
written notice of such waiver from Purchaser to Seller.
(i)Seller shall have performed and complied in all material respects with all of
the terms of this Agreement to be performed and complied with by Seller prior to
or at the Closing.
(ii)On the Closing Date, the representations of Seller set forth in Section 7.2
shall be true, complete and accurate in all material respects, subject to: (1)
changes that: (y) are caused by the acts or omissions of Purchaser or its agents
or affiliates; or (z) are a result of the operation of the Property in the
normal course of business since the date hereof and in accordance with the terms
of this Agreement and do not, individually or in the aggregate, have a material
adverse effect on the value or operation of the Property; and (2) casualty or
condemnation (which shall be governed by Section 6.3 and Section 6.4,
respectively).


(iii)On the Closing Date, title to the Property shall be conveyed to Purchaser,
subject only to the Permitted Exceptions.


(b)Subject to Purchaser’s right to terminate this Agreement prior to the
expiration of the Study Period in accordance with the terms of Section 5.2,
Purchaser acknowledges and agrees that its obligation to perform under this
Agreement is not contingent upon Purchaser’s ability to obtain any (i) consents
to assignments of any service contracts or other agreements which Purchaser
requests, or (ii) endorsements to the Owner’s Title Insurance Policy, or (iii)
financing for acquisition of the Property.
Section6.2Conditions Precedent Favoring Seller. In addition to any other
condition precedent in favor of Seller as may be expressly set forth elsewhere
in this Agreement, Seller’s obligations under this Agreement are expressly
subject to the timely fulfillment of the conditions set forth in this Section
6.2 on or before the Closing Date, or such earlier date as is set forth below.
Each condition may be waived in whole or part only by written notice of such
waiver from Seller to Purchaser.
(a)Purchaser shall have performed and complied in all material respects with all
of the terms of this Agreement to be performed and complied with by Purchaser
prior to or at the Closing.
(b)On the Closing Date, the representations of Purchaser set forth in Section
7.1 shall be true, accurate and complete in all material respects.


        12





--------------------------------------------------------------------------------





Section 6.3Risk of Loss. In the event all or a portion of the Improvements
should be damaged or destroyed by fire or other casualty prior to Closing such
that Seller’s reasonable estimate of the cost to repair the same exceeds
$250,000.00 (any such casualty, a “Material Casualty”), either party hereto may
elect to terminate this Agreement, whereupon Purchaser shall receive back the
Deposit. In the event of a fire or other casualty that is not a Material
Casualty, or if there is a Material Casualty and neither party hereto elects to
terminate the Agreement pursuant to the immediately preceding sentence, (i)
Purchaser shall purchase the Property in accordance with the terms hereof
(without reduction in the Purchase Price other than a credit for any applicable
deductible in Seller’s insurance policy) and (ii) Seller shall assign to
Purchaser at Closing all insurance proceeds payable on account of such damage
(net of collection costs and costs of repair reasonably incurred by Seller and
not then reimbursed). With respect to any Material Casualty, the parties hereto
shall be deemed to have elected to proceed with Closing unless, within ten (10)
days from written notice of such Material Casualty from Seller to Purchaser,
either party provides the other party with written notice that such party elects
to terminate this Agreement pursuant to this Section 6.3.
Section 6.4Condemnation. In the event that all or a material portion of the Real
Property should be condemned by right of eminent domain prior to the Closing
such that Seller’s reasonable estimate of the loss of value of the remaining
Real Property exceeds $250,000.00 (any such event, a “Material Taking”),
Purchaser may, at Purchaser’s sole option, elect either to:
(a)terminate this Agreement and receive back the Deposit; or
(b)close the transaction contemplated by this Agreement.


In the event of a condemnation by right of eminent domain that is not a Material
Taking, or if there is a Material Taking and Purchaser elects to proceed under
Section 6.4(b), Purchaser shall purchase the Property in accordance with the
terms hereof (without reduction in the Purchase Price) and Seller shall assign
to Purchaser at Closing all condemnation proceeds payable as a result of such
condemnation (net of collection costs and costs of repair reasonably incurred by
Seller and not then reimbursed). With respect to any Material Taking, Purchaser
shall be deemed to have elected to proceed under Section 6.4(b) unless, within
ten (10) days from written notice of such Material Taking, Purchaser provides
Seller with written notice that Purchaser elects to terminate this Agreement
pursuant to Section 6.4(a).
ARTICLE 7
Representations, Warranties and Covenants
Section 7.1Purchaser’s Representations, Warranties and Covenants. Purchaser
hereby represents, warrants, covenants, and acknowledges to Seller as of the
date hereof and as of the Closing as follows:
(a)Purchaser acknowledges that it is an experienced and sophisticated purchaser
of commercial real estate projects such as the Property and that, prior to the
end of the Study Period, it will have a full and complete opportunity to conduct
such investigations, examinations, inspections and analyses of the Property as
Purchaser, in its absolute discretion, may deem
        13





--------------------------------------------------------------------------------





appropriate. Purchaser further acknowledges that, except for Seller
Representations, Purchaser has not relied upon any statements, representations
or warranties by Seller or any agent of Seller;
(b)Purchaser agrees that the Property shall be sold and that Purchaser shall
accept possession of the Property on the Closing Date strictly on an “AS IS,
WHERE IS” AND “WITH ALL FAULTS, LIABILITIES, AND DEFECTS, LATENT OR OTHERWISE,
KNOWN OR UNKNOWN” basis, with no right of set-off or reduction in the Purchase
Price, and that, except for the Seller Representations, such sale shall be
without representation or warranty of any kind, express or implied, including
any warranty of income potential, operating expenses, uses, merchantability or
fitness for a particular purpose, and Seller does hereby disclaim and renounce
any such representation or warranty. Except for and subject to the Seller
Representations, the title warranty in the Deed, and any other representations
and warranties of Seller in any other document executed by Seller at the
Closing, Purchaser specifically acknowledges that Purchaser is not relying on
any representations or warranties of any kind whatsoever, express or implied,
from Seller, any other Seller Party or any broker or other agents as to any
matters concerning the Property including: (1) the value of the Property; (2)
any income to be derived from the Property; (3) the suitability of the Property
for any and all activities and uses which Purchaser may conduct thereon,
including the possibilities for further development of the Property or
construction thereon; (4) the habitability, merchantability, marketability,
profitability or fitness for a particular purpose of the Property or any
improvements thereon; (5) the manner, quality, state of repair or lack of repair
on the Property or any improvements thereon; (6) the nature, quality or
condition of the Property, including with respect to water conditions, soil,
geological or geotechnical condition (including soil expansiveness, corrosivity,
or stability, or seismic, hydrological, geological and topographical conditions
and configurations, including, without limitation, any opinions or conclusions
of any soils engineer(s) retained to perform geotechnical and/or soils studies
or to oversee any soils engineering aspects of developing the Property); (7) the
compliance of or by the Seller, the Property, or its operation with any codes,
laws, rules, ordinances, regulations of any applicable governmental authority or
body; (8) the manner or quality of the construction or materials incorporated
into the Property; (9) compliance with environmental laws or land use laws,
rules, regulations, orders, codes or requirements, including, but not limited
to, the Americans with Disabilities Act of 1990, the Federal Water Pollution
Control Act, the U.S. Environmental Protection Agency regulations at 40 CFR,
Part 261, the Clean Water Act, the Safe Drinking Water Act, the Hazardous
Materials Transportation Act, the Toxic Substance Control Act, and/or any rules
or regulations promulgated under any of the foregoing (as the same may be
amended from time to time); (10) the presence or absence of radon gas, methane
gas, asbestos any other Hazardous Materials at, on, under, or adjacent to the
Property; (11) the conformity of any improvements to any plans or
specifications, including, without limitation, any plans and specifications that
may have been or may be provided to Purchaser; (12) the conformity of the
Property to past, current or future applicable zoning or building requirements;
(13) deficiency of any undershoring; (14) deficiency of any drainage; (15) the
fact that all or a portion of the Property may be located on or near an
earthquake fault line or in or near an earthquake or seismic hazard zone; (16)
the existence of vested land use, zoning or building entitlements affecting the
Property; (17) water rights or the availability of or access to water; (18) the
presence or suitability of any utilities or availability thereof; (19) the
completeness or accuracy of any information provided to Purchaser by Seller or
its agents; or (20) any other matter relating to the Property or to the
        14





--------------------------------------------------------------------------------





development, construction, operation, or sale of the Property. Except for and
subject to the terms and conditions of this Agreement and the terms and
conditions of any other document executed and delivered by Seller at the
Closing, Purchaser further acknowledges and agrees that, except for Seller’s
Representations, Seller is under no duty to make any affirmative disclosures or
inquiry regarding any matter which may or may not be known to Seller or any of
the other Seller Parties, and Purchaser, for itself and for its successors and
assigns, hereby expressly waives and releases Seller and each of the other
Seller Parties from any such duty that otherwise might exist; provided, however,
the foregoing provision shall not prevent Purchaser from relying on the Seller
Representations, subject to the limitations and conditions relating thereto set
forth in this Agreement;


(c)Except as expressly provided below in this Section 7.1(c), Purchaser, for
Purchaser and Purchaser’s successors and assigns, hereby releases Seller and the
other Seller Parties from, and irrevocably and unconditionally waives all claims
and liability against Seller and each of the other Seller Parties for or
attributable to, the following:


(i)any and all statements or opinions heretofore or hereafter made, or
information furnished, by or on behalf of the Seller Parties to Purchaser or any
of Purchaser’s agents or representatives; and
(ii)any and all losses, costs, claims, liabilities, expenses, demands or
obligations of any kind or nature whatsoever, whether known or unknown and
foreseen or unforeseen, attributable to the structural, physical, or
environmental condition of the Property existing on the Closing Date, including
claims or liabilities relating to the presence, discovery or removal of any
Hazardous Materials in, at, under or about the Property existing on the Closing
Date; provided, however, the release and waiver set forth in this Section 7.1(c)
is not intended and shall not be construed to affect or impair any rights or
remedies that Purchaser may have against Seller as a result of a breach of any
of Seller Representations or of any covenant of Seller expressly set forth in
this Agreement, subject to the terms and limitations on Seller’s liability as
set forth elsewhere in this Agreement;
provided, however, that this release and waiver is not intended to and shall not
affect or impair any rights or remedies that Purchaser may have against Seller
as a result of a breach of (A) any of the terms and conditions of this Agreement
or (B) any of the terms or conditions of any other document executed at the
Closing.
Purchaser acknowledges and agrees that (1) Purchaser may hereinafter discover
facts different from or in addition to those now (or as of the Closing) known to
Purchaser, (2) Purchaser’s agreement to release, acquit and discharge Seller and
the other Seller Parties as set forth herein shall remain in full force and
effect notwithstanding the existence or discovery of any such additional or
different facts, (3) Purchaser knowingly waives any rights, privileges and
benefits under any federal, state or local law which may negatively impact the
validity or enforceability of any part of the releases set forth in this
Agreement, (4) upon the completion of the Closing, Seller shall be deemed to
have satisfied all of Seller’s obligations, covenants and liabilities in this
Agreement and in any documents executed by Seller in connection herewith other
than those obligations of Seller that, by the express terms of this Agreement,
survive the Closing
        15





--------------------------------------------------------------------------------





(in which case such survival shall be subject to the limitations set forth in
this Agreement), and (5) Purchaser irrevocably covenants never to commence or
prosecute, or to collude with others to commence or prosecute, against Seller or
any other Seller Party any action or proceeding based upon any claim covered by
the foregoing release.
Purchaser understands the legal significance of the foregoing provisions and
acknowledges and agrees that the provisions of Section 7.1(b) and this Section
7.1(c) were a material factor in Sellers’ acceptance of the Purchase Price and
that Sellers are unwilling to sell the Property unless Sellers and the other
Seller Parties are expressly released as set forth in Section 7.1(b) and this
Section 7.1(c).
The releases contained in Section 7.1(b) and this Section 7.1(c) and elsewhere
in this Agreement include claims of which Purchaser is presently unaware or
which Purchaser does not presently suspect to exist, which, if known by
Purchaser, would materially affect Purchaser’s release of Seller. Purchaser
specifically waives the provisions of any law of any state, territory or
jurisdiction the import of which is as follows:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.
Notwithstanding anything to the contrary in this Agreement, the provisions of
Section 7.1(b) and this Section 7.1(c) shall survive the Closing;
(d)Purchaser is a limited liability company duly formed, validly existing and in
good standing under the laws of the State of Louisiana. This Agreement
constitutes the valid and legally binding obligation of Purchaser, enforceable
against Purchaser in accordance with its terms
(e)There are no actions, suits or proceedings pending or, to the knowledge of
Purchaser, threatened, against or affecting Purchaser which, if determined
adversely to Purchaser, would adversely affect its ability to perform its
obligations hereunder;


(f)Neither the execution, delivery or performance of this Agreement nor
compliance herewith (a) conflicts or will conflict with or results or will
result in a breach of or constitutes or will constitute a default under (1) the
charter documents or by-laws of Purchaser, (2) to the best of Purchaser’s
knowledge, any law or any order, writ, injunction or decree of any court or
governmental authority, or (3) any agreement or instrument to which Purchaser is
a party or by which it is bound or (b) results in the creation or imposition of
any lien, charge or encumbrance upon its property pursuant to any such agreement
or instrument;


(g)No authorization, consent, approval of any governmental authority (including
courts) is required for the execution and delivery by Purchaser of this
Agreement or the performance of its obligations hereunder;


        16





--------------------------------------------------------------------------------





(h)Purchaser is either acting as a principal in this transaction or is acting
for an investor over which Purchaser has discretionary authority in connection
with the transaction contemplated hereby; and


(i)Purchaser is not, and will not be, a Person with whom Seller is restricted
from doing business under the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, H.R.
3162, Public Law 107-56 (commonly known as the “USA Patriot Act”) and Executive
Order Number 13224 on Terrorism Financing, effective September 24, 2001 and
regulations promulgated pursuant thereto (collectively, “Anti-Terrorism Laws”),
including persons and entities named on the Office of Foreign Asset Control
Specially Designated Nationals and Blocked Persons List.


Section 7.2Seller’s Representations. Except as set forth in this Agreement or
any other Document, Seller warrants and represents to Purchaser as set forth in
(a) and (b) of this Section 7.2:
(a)Representations Concerning Seller
(i)Seller is a limited partnership duly formed, validly existing and in good
standing under the laws of the State of Delaware. This Agreement constitutes the
valid and legally binding obligation of Seller, enforceable against Seller in
accordance with its terms;
(ii)There are no actions, suits or proceedings pending or, to the knowledge of
Seller, threatened, against or affecting Seller which, if determined adversely
to Seller, would adversely affect its ability to perform its obligations
hereunder;


(iii)Seller has full right, power and authority and is duly authorized to enter
into this Agreement, to perform each of the covenants on its part to be
performed hereunder and to execute and deliver, and to perform its obligations
under all documents required to be executed and delivered by it pursuant to this
Agreement;


(iv)Neither the execution, delivery or performance of this Agreement nor
compliance herewith (a) conflicts or will conflict with or results or will
result in a breach of or constitutes or will constitute a default under (1) the
charter documents or by-laws of Seller, (2) to the best of Seller’s knowledge,
any law or any order, writ, injunction or decree of any court or governmental
authority, or (3) any agreement or instrument to which Seller is a party or by
which it is bound or (b) results in the creation or imposition of any lien,
charge or encumbrance upon its property pursuant to any such agreement or
instrument;


(v)No authorization, consent, or approval of any governmental authority
(including courts) is required for the execution and delivery by Seller of this
Agreement or the performance of its obligations hereunder;


(vi)Seller is not a “foreign person” as defined in Section 1445 of the Code;
        17





--------------------------------------------------------------------------------





(vii)Seller is not, and will not be, a Person with whom Purchaser is restricted
from doing business with under the Anti-Terrorism Laws, including persons and
entities named on the Office of Foreign Asset Control Specially Designated
Nationals and Blocked Persons List;


(b)Representations Concerning the Property
(i)To the best of Seller’s knowledge, Seller has not received any written notice
from any governmental agency requiring the correction of any condition with
respect to the Property, or any part thereof, by reason of a material violation
of any applicable federal, state, county or municipal law, code, rule or
regulation, which has not been cured or waived;


(ii)To the best of Seller’s knowledge, Seller has not received any written
notice of any current or pending litigation against Seller that would, in the
reasonable judgment of Seller, if determined adversely to Seller, materially and
adversely affect Purchaser or the Property following Closing; and


(iii)To the best of Seller’s knowledge, (a) Seller has delivered or made
available to Purchaser true and complete copies of all Contracts that are in
Seller’s possession or control and materially affect the ownership, use and
operation of the Property, and (b) such Contracts are in full force and effect.


Section 7.3Seller’s Knowledge. Whenever a representation is qualified by the
phrase “to the best of Seller’s knowledge”, or by words of similar import, the
accuracy of such representation shall be based solely on the actual (as opposed
to constructive or imputed) knowledge of the Designated Seller Representative,
without independent investigation or inquiry. Purchaser acknowledges that the
Designated Seller Representative is named solely for the purpose of defining the
scope of Seller’s knowledge and not for the purpose of imposing any liability on
or creating any duties running from the Designated Seller Representative to
Purchaser and Purchaser agrees that no Designated Seller Representative shall
have any liability under this Agreement or in connection with the transactions
contemplated hereby.
Section 7.4Notice of Breach.


(a)To the extent that, before the expiration of the Study Period, Purchaser
obtains actual knowledge or is deemed to know that Seller’s representations and
warranties are inaccurate, untrue or incorrect in any way, such representations
and warranties shall be deemed modified to reflect such actual or deemed
knowledge as of the end of the Study Period.
(b)If after the expiration of the Study Period but prior to the Closing,
Purchaser first obtains actual knowledge that any of the representations or
warranties made herein by Seller are untrue, inaccurate or incorrect in any
material respect, Purchaser shall give Seller written notice thereof within five
(5) Business Days of obtaining such actual knowledge (but, in any event, prior
to the Closing). In such event, Seller shall have the right (but not the
obligation) to attempt to cure such misrepresentation or breach and shall, at
its option, be entitled to a reasonable adjournments
        18





--------------------------------------------------------------------------------





of the Closing (not to exceed forty-five (45) days) for the purpose of such
cure. If Seller elects to attempt to so cure but is unable to so cure any
misrepresentation or breach of warranty, then Purchaser, as its sole remedy for
any and all such materially untrue, inaccurate or incorrect representations or
warranties, shall elect either (a) to waive such misrepresentations or breaches
of representations and warranties and consummate the transaction contemplated
hereby without any reduction of or credit against the Purchase Price, or (b) if
Purchaser first obtained actual knowledge of such material misrepresentation or
breach of warranty after the end of the Study Period, to terminate this
Agreement in its entirety by written notice given to Seller on the Closing Date,
in which event this Agreement shall be terminated, the Deposit shall be returned
to Purchaser promptly following Purchaser’s compliance with its obligations
under Section 5.3(c) and, thereafter, neither party shall have any further
rights or obligations hereunder except as provided in any section hereof that by
its terms expressly provides that it survives any termination of this Agreement.


ARTICLE 8
Closing
Section 8.1Closing Date. The Closing shall take place at 10:00 a.m. on the date
that is fifteen (15) days after the date of expiration of the Study Period, or
such earlier date agreed to in writing by Seller and Purchaser. Unless the
parties otherwise agree in writing, the Closing shall be conducted through a
customary escrow arrangement with the Title Company and, on or before the
Closing Date, Seller shall deliver to the Title Company the documents listed in
Section 8.2(a)-Section 8.2(h) and the Purchaser shall deliver to the Title
Company the documents and funds described in Section 8.3. The other materials
and documents described in Section 8.2 shall be delivered directly from Seller
to Purchaser (or Purchaser’s property manager) on or before the Closing Date.
Section 8.2Seller’s Deliveries. At the Closing, Seller shall deliver or cause to
be delivered to Purchaser, at Seller’s sole expense, each of the following
items, each executed and acknowledged to the extent appropriate:


(a)The Deed;
(b)The Bill of Sale;
(c)The Assignment and Assumption Agreement;
(d)A non-foreign person affidavit sworn to by Seller as required by Section 1445
of the Code;
(e)A certificate updating the Seller Representations substantially in the form
of Exhibit G;
(f)Such evidence or documents as may be reasonably required by the Title Company
relating to: (i) mechanics’ or materialmen’s liens; (ii) parties in possession;
and (iii) the status and
        19





--------------------------------------------------------------------------------





capacity of Seller and the authority of the Person or Persons who are executing
the various documents on behalf of Seller in connection with the sale of the
Property;
(g)A duly-executed Closing Statement; and
(h)A duly-executed counterpart of the Lease.
Section 8.3Purchaser’s Deliveries. At the Closing, Purchaser shall deliver to
Seller the following items:
(a)Immediately available federal funds sufficient to pay the Purchase Price
(less the Deposit, and subject to apportionments and adjustments as set forth
herein) and Purchaser’s share of all escrow costs and closing expenses;
(b)Duly executed and acknowledged originals of the Assignment and Assumption
Agreement and the Closing Statement;
(c)A duly-executed counterpart of the Lease; and
(d)Such evidence or documents as may reasonably be required by the Title Company
evidencing the status and capacity of Purchaser and the authority of the Person
or Persons who are executing the various documents on behalf of Purchaser in
connection with the purchase of the Property.
Section 8.4Costs and Prorations.
(a)General. Real estate taxes and assessments allocable to the payment period
that includes the Closing Date, personal property taxes, if any, and all other
items of income and expense with respect to the Property shall be prorated
between Seller and Purchaser as of the Closing Date in accordance with this
Section 8.4. Except as otherwise provided in this Section 8.4, income and
expenses shall be prorated on an accrual basis. All apportionments and
prorations made hereunder shall be made based on the number of days of ownership
of the Property in the period applicable to the apportionment, with Purchaser
entitled to income and responsible for expenses for the Closing Date. Prorations
of annual payments will be made based on the number of days of ownership in the
applicable annual period.
(b)Taxes. All real estate taxes and/or assessments assessed against the Real
Property, including, but not limited to real estate taxes and/or assessments
assessed by Montgomery County, Texas, The Woodlands Township, and the Woodlands
Road Utility District, shall be prorated between Seller and Purchaser on an
accrual basis based upon the actual current tax bill. If the most recent tax
bill received by Seller before the Closing Date is not the actual current tax
bill, then Seller and Purchaser shall initially prorate the taxes at the Closing
by applying 100% of the tax rate for the period covered by the most current
available tax bill to the latest assessed valuation, and shall reprorate the
taxes retroactively when the actual current tax bill is then available;
provided, however, in no event shall Seller be charged with or responsible for
any increase in real estate taxes resulting from the sale of the Property to
Purchaser or from any improvements made on or
        20





--------------------------------------------------------------------------------





after the Closing. All real estate taxes accruing before the Closing Date shall
be the obligation of Seller and all such taxes accruing on and after the Closing
Date shall be the obligation of Purchaser. Any refunds of real estate taxes made
after the Closing shall first be applied to the unreimbursed third-party costs
incurred by Seller or Purchaser in obtaining the refund, and the balance, if
any, shall be paid to Seller (for the period prior to the Closing Date) and to
Purchaser (for the period commencing on and after the Closing Date). If any
proceeding to determine the assessed value of the Real Property or the real
estate taxes payable with respect to the Real Property has been commenced before
the Effective Date and shall be continuing as of the Closing Date, Seller shall
be authorized to continue to prosecute such proceeding and shall be entitled to
any abatement proceeds therefrom allocable to any period before the Closing
Date, and Purchaser agrees to cooperate as reasonably requested with Seller and
to execute any and all documents reasonably requested by Seller in furtherance
of the foregoing.
(c)Assessment Installments. If there are special assessments pending against the
Property, Seller shall pay any installments of such special assessments that are
due and payable prior to the Closing and Purchaser shall pay all installments of
such special assessments on or after the Closing; provided, however, Seller
shall not be required to pay any installments of special assessments that relate
to projects that have not been completed as of the Effective Date.
(d)Utilities. Final readings and final billings for utilities will be made if
possible as of the Closing Date, in which event no proration shall be made at
the Closing with respect to utility bills; otherwise a proration shall be made
based upon the parties’ reasonable good faith estimate and a readjustment made
within thirty (30) days after Closing. Utility Deposits, plus any interest on
the Utility Deposits to which Seller is or will be entitled that are held by the
provider of the utilities and which are freely transferable to Purchaser, shall
at the election of Seller be assigned by Seller to Purchaser and Purchaser shall
pay Seller the full amount thereof at Closing. Seller shall retain the right to
obtain a refund of any Utility Deposits which are not required to be assigned to
Purchaser, and Purchaser will cooperate with Seller as reasonably requested in
obtaining any refund.
(e)Assigned Contracts. Prepaid charges, payments and accrued charges under any
Contracts assigned to Purchaser shall be prorated at Closing in a manner
reasonably acceptable to Seller and Purchaser.
(f)Closing Statement. Purchaser and Seller shall cooperate to produce prior to
the Closing Date a schedule of prorations and closing costs that is as complete
and accurate as reasonably possible (the “Closing Statement”). If any of the
aforesaid prorations cannot be calculated accurately on the Closing Date, then
they shall be estimated to the extent possible as of the Closing and calculated
as soon after the Closing Date as is feasible. All adjustments to initial
estimated prorations shall be made by the parties with due diligence and
cooperation within sixty (60) days following the Closing, or such later time as
may be required to obtain necessary information for proration, by prompt cash
payment to the party yielding a net credit from such prorations from the other
party; provided, however, the provisions of this paragraph shall survive the
Closing for one (1) year and after such date neither Seller nor Purchaser shall
have any further rights or obligations under this Section 8.4.
        21





--------------------------------------------------------------------------------





(g)Closing Costs. At Closing, Seller shall pay the base premium for the Owner’s
Title Insurance Policy and one-half of the Title Company’s customary escrow and
closing fees. Purchaser shall pay all costs associated with its due diligence,
including the cost of appraisals, surveys, architectural, engineering, credit
and environmental reports, all title insurance premiums and costs other than the
base premium paid by Seller as provided for above, the recording fees and
one-half of the Title Company’s customary escrow and closing fees. Purchaser and
Seller shall each pay their own legal fees related to the preparation of this
Agreement and all documents required to settle the transaction contemplated
hereby. All other customary purchase and sale closing costs shall be paid by
Seller or Purchaser in accordance with the custom in the jurisdiction where the
Property is located.
Section 8.5Possession. Possession of the Property shall be delivered to
Purchaser by Seller at the Closing, subject only to the rights of Seller under
the Lease, the rights arising under any Contracts to be assigned to Purchaser in
accordance with Section 5.5, and the Permitted Exceptions.
ARTICLE 9
Real Estate Commission


Section 9.1Commissions. If and only if, the transaction contemplated by this
Agreement is consummated, Seller shall pay to PCR Brokerage Houston, LLC d/b/a
NAI Partners (the “Seller Broker”) a sales commission of 4% pursuant to a
separate listing agreement between Seller and the Seller Broker, and the
Seller’s Broker shall pay to Newcor Commercial, LLC (the “Purchaser Broker”) out
of the 4% sales commission paid by Seller to the Seller Broker a sales
commission of 2%. If this transaction fails to close for any reason, including
the default of either party, no commission shall be deemed to have been earned
by or payable to either the Seller Broker or to the Purchaser Broker. Each of
the parties represents to each other that it has not retained or used the
services of a broker or agent in connection with this transaction other than the
Seller Broker and the Purchaser Broker. Each party agrees to indemnify and hold
the other harmless from any claims of any other brokers or agents for fees or
commissions arising out of this transaction attributable to a breach by such
party of its representation in the immediately preceding sentence. This
provision shall survive Closing.
ARTICLE 10
Termination and Default


Section 10.1Termination without Default. If the sale of the Property is not
consummated because of the failure of any condition precedent to Purchaser’s
obligations expressly set forth in this Agreement or for any other reason except
a default by Purchaser in its obligation to purchase the Property in accordance
with the provisions of this Agreement, and provided that Purchaser has performed
or tendered performance of all of its material obligations under this Agreement,
the Deposit shall be returned to Purchaser promptly following Purchaser’s
compliance with its obligations under Section 5.3(c).
Section 10.2Purchaser’s Default
        22





--------------------------------------------------------------------------------





. If the sale contemplated hereby is not consummated because of a default by
Purchaser in its obligation to purchase the Property in accordance with the
terms of this Agreement after Seller has performed or tendered performance of
all of its material obligations in accordance with this Agreement, then: (a)
this Agreement shall terminate; (b) the Deposit shall be paid to and retained by
Seller as liquidated damages; and (c) except for Purchaser’s Surviving
Obligations, Seller and Purchaser shall have no further obligations to each
other. PURCHASER AND SELLER ACKNOWLEDGE THAT THE DAMAGES TO SELLER IN THE EVENT
OF A BREACH OF THIS AGREEMENT BY PURCHASER WOULD BE DIFFICULT OR IMPOSSIBLE TO
DETERMINE, THAT THE AMOUNT OF THE DEPOSIT REPRESENTS THE PARTIES’ BEST AND MOST
ACCURATE ESTIMATE OF THE DAMAGES THAT WOULD BE SUFFERED BY SELLER IF THE
TRANSACTION SHOULD FAIL TO CLOSE AND THAT SUCH ESTIMATE IS REASONABLE UNDER THE
CIRCUMSTANCES EXISTING AS OF THE DATE OF THIS AGREEMENT AND UNDER THE
CIRCUMSTANCES THAT SELLER AND PURCHASER REASONABLY ANTICIPATE WOULD EXIST AT THE
TIME OF SUCH BREACH.
This Section 10.2 is intended only to liquidate and limit Seller’s right to
damages arising due to Purchaser’s failure to purchase the Property in
accordance with the terms of this Agreement and shall not limit the obligations
of Purchaser pursuant to Sections 5.1, 5.3, 9.1, 11.8 or 11.18 of this
Agreement.
Section 10.3Seller’s Default. If Purchaser shall have performed or tendered
performance of all of its material obligations under this Agreement, and the
sale contemplated hereby is not consummated because of a default by Seller in
its obligation to sell the Property in accordance with the terms of this
Agreement, then, Purchaser may, as its sole and exclusive remedy at law or in
equity: (a) terminate this Agreement by giving written notice thereof to Seller,
in which event the Deposit will be returned to Purchaser promptly following
Purchaser’s compliance with its obligations under Section 5.3(c), and, after the
return to Purchaser of the Deposit, neither Seller nor Purchaser will have any
further duties or obligations to the other hereunder except for Purchaser’s
Surviving Obligations; (b) waive such default and consummate the transactions
contemplated hereby in accordance with the terms of this Agreement; or (c)
specifically enforce this Agreement. Purchaser hereby irrevocably waives any
other right or remedy for such default. As a condition precedent to Purchaser
exercising any right to bring an action for specific performance as the result
of Seller’s default hereunder, Purchaser must commence such action within sixty
(60) days after the occurrence of such default. Purchaser agrees that its
failure timely to commence such an action for specific performance within such
sixty (60) day period shall be deemed a waiver by it of its right to commence
such an action.
Section 10.4Breach of Representations. Seller and Purchaser agree that,
following the Closing, each shall be liable for the direct, but not
consequential or punitive, damages resulting from any breach of its
representations and warranties expressly set forth in Article 7 hereof;
provided, however, (i) the total liability of Seller for all such breaches and
any matters relating thereto shall not, in the aggregate, exceed the Post
Closing Claim Cap; (ii) such representations and warranties are personal to
Seller and Purchaser and may not be assigned to or enforced by any other Person,
other than to an assignee of Purchaser in accordance with Section 11.3; and
(iii) the
        23





--------------------------------------------------------------------------------





representations and warranties of Seller set forth in this Agreement or in any
document or certificate delivered by Seller in connection herewith shall survive
the Closing for a period of one hundred eighty (180) days; provided, however, no
claim with respect to such representations and warranties of Seller shall be
valid or enforceable, at law or in equity, unless written notice containing a
description of the specific nature of such claim shall have been given by
Purchaser to Seller prior to the expiration of said one hundred eighty (180) day
period and an action shall have been commenced by Purchaser against Seller
within two (2) years of Closing. Notwithstanding the foregoing, however, if the
Closing occurs, each Party hereby expressly waives, relinquishes and releases
any right or remedy available to it at law, in equity, under this Agreement or
otherwise to make a claim against the other Party for damages that the waiving
Party may incur, or to rescind this Agreement and the transactions contemplated
hereby, as the result of any of the other Party’s representations or warranties
in this Agreement or any document executed by the other Party in connection
herewith being untrue, inaccurate or incorrect if the waiving Party knew or is
deemed to know that such representation or warranty was untrue, inaccurate or
incorrect at the time of the Closing. Purchaser further agrees that, following
the Closing, no claim may or shall be made for any alleged breach of any
representations or warranties made by Seller under or relating to this Agreement
unless the amount of such claim or claims, individually or in the aggregate,
exceeds Twenty-Five Thousand Dollars ($25,000.00) (at which point, subject to
the above provisions, Seller shall be liable for all such damages caused thereby
relating back to the first dollar of loss).


ARTICLE 11
Miscellaneous


Section 11.1Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto with respect to the transactions contemplated herein,
and it supersedes all prior discussions, understandings or agreements between
the parties. All Exhibits and Schedules attached hereto are a part of this
Agreement and are incorporated herein by reference. The parties hereto
acknowledge and agree that it is their mutual intent that this Agreement shall
replace and supersede that certain Seller’s Response 5/27/2020 executed on May
29, 2020 by Seller and Purchaser (the “LOI”). The parties further agree that the
LOI shall be of no further force and effect upon the execution of this
Agreement.
Section 11.2Binding On Successors and Assigns. Subject to Section 11.3, this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.


Section 11.3Assignment by Purchaser. Without the prior written consent of
Seller, Purchaser shall not, directly or indirectly, assign this Agreement or
any of its rights hereunder. Any attempted assignment in violation hereof shall,
at the election of Seller, be of no force or effect and shall constitute a
default by Purchaser. Notwithstanding the foregoing, Purchaser may assign its
rights under this Agreement subject to the following conditions: (a) the
assignment must be to an Affiliate; (b) such assignee must assume all of
Purchaser’s obligations hereunder in a manner reasonably acceptable to Seller
and become jointly and severally liable with Purchaser for all such obligations;
and (c) at least two (2) Business Days prior to the proposed assignment,
Purchaser shall provide Seller with notice thereof and evidence that the
foregoing conditions are satisfied.
        24





--------------------------------------------------------------------------------





For purposes of this Section 11.3, the term “Affiliate” shall mean: (i) an
entity that controls, is controlled by, or is under common control with C Cubed
Holdings, LLC, (ii) any partnership in which C Cubed Holdings, LLC or an entity
controlled by C Cubed Holdings, LLC is the general partner, (iii) any fund or
entity sponsored by C Cubed Holdings, LLC, or (iv) any entity that retains C
Cubed Holdings, LLC or a company affiliated with C Cubed Holdings, LLC to manage
the Property.


Section 11.4Waiver. The excuse or waiver of the performance by a party of any
obligation of the other party under this Agreement shall only be effective if
evidenced by a written statement signed by the party so excusing or waiving. No
delay in exercising any right or remedy shall constitute a waiver thereof, and
no waiver by Seller or Purchaser of the breach of any covenant of this Agreement
shall be construed as a waiver of any preceding or succeeding breach of the same
or any other covenant or condition of this Agreement.


Section 11.5Governing Law.


(a)This Agreement shall be construed and the rights and obligations of Seller
and Purchaser hereunder determined in accordance with the internal laws of the
State of Texas without regard to the principles of choice of law or conflicts of
law.
(b)In recognition of the benefits of having any disputes with respect to this
Agreement resolved by an experienced and expert person, Seller and Purchaser
hereby agree that any suit, action, or proceeding, whether claim or
counterclaim, brought or instituted by any party hereto on or with respect to
this Agreement or which in any way relates, directly or indirectly, to this
Agreement or any event, transaction, or occurrence arising out of or in any way
connected with this Agreement or the Property, or the dealings of the parties
with respect thereto, shall be tried only by a court and not by a jury. EACH
PARTY HEREBY EXPRESSLY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY SUCH SUIT,
ACTION, OR PROCEEDING.
Section 11.6Counterparts. This Agreement may be executed in any number of
counterparts and it shall be sufficient that the signature of each party appear
on one or more such counterparts. All counterparts shall collectively constitute
a single agreement.
Section 11.7Notices. All notices or other communications required or provided to
be sent by either party shall be in writing and shall be sent by: (i) by United
States Postal Service, certified mail, return receipt requested, (ii) by any
nationally known overnight delivery service for next day delivery (iii)
delivered in person, or (iv) by electronic mail. All notices shall be deemed to
have been given upon receipt. All notices shall be addressed to the parties at
the addresses below:
To Seller: Lex-Gen Woodlands, L.P.
8800 Technology Forest Place
The Woodlands, Texas 77381
Attn: Jim Tessmer
Telephone: (281) 863-3121
        25





--------------------------------------------------------------------------------





Email: jtessmer@lexpharma.com
With a copy to:  Hunton Andrews Kurth LLP
600 Travis, Suite 4200
Houston, Texas 77002
Attention: Michael A. Boyd
Telephone: (713) 220-3921
Email: michaelboyd@HuntonAK.com
NOTICES INFORMATION ADDED BELOW
To Purchaser: C Cubed Holdings, LLC
403 Corporate Woods Drive
Magnolia, TX 77354
Attn: Cooper Collins
Telephone: [__________]
Email: [__________]
With a copy to:  Paul Aubert Law Firm
403 Corporate Woods Drive
Magnolia, TX 77354
Attention: Paul Aubert
Telephone: (713) 516-2670
Email: paubert@me.com
Any address or name specified above may be changed by notice given to the
addressee by the other party in accordance with this Section 11.7. The inability
to deliver notice because of a changed address of which no notice was given as
provided above, or because of rejection or other refusal to accept any notice,
shall be deemed to be the receipt of the notice as of the date of such inability
to deliver or rejection or refusal to accept. Any notice to be given by any
party hereto may be given by the counsel for such party.
Section 11.8Attorneys’ Fees. In the event of a judicial or administrative
proceeding or action by one party against the other party with respect to the
interpretation or enforcement of this Agreement, the prevailing party shall be
entitled to recover reasonable costs and expenses including reasonable
attorneys’ fees and expenses, whether at the investigative, pretrial, trial or
appellate level. The prevailing party shall be determined by the court based
upon an assessment of which party’s major arguments or position prevailed.
Section 11.9IRS Real Estate Sales Reporting. Purchaser and Seller hereby agree
that the Escrow Agent shall act as “the person responsible for closing” the
transaction which is the subject of this Agreement pursuant to Section 6045(e)
of the Code and shall prepare and file all informational returns, including IRS
Form 1099 S, and shall otherwise comply with the provisions of Section 6045(e)
of the Code.


        26





--------------------------------------------------------------------------------





Section 11.10Time Periods. Any reference in this Agreement to the time for the
performance of obligations or elapsed time shall mean consecutive calendar days,
months, or years, as applicable. In the event the time for performance of any
obligation hereunder expires on a day that is not a Business Day, the time for
performance shall be extended to the next Business Day.


Section 11.11Modification of Agreement. No modification of this Agreement shall
be deemed effective unless in writing and signed by both Seller and Purchaser.


Section 11.13Further Instruments. Each party, promptly upon the request of the
other, shall execute and have acknowledged and delivered to the other or to
Escrow Agent, as may be appropriate, any and all further instruments reasonably
requested or appropriate to evidence or give effect to the provisions of this
Agreement and which are consistent with the provisions of this Agreement.


Section 11.13Descriptive Headings; Word Meaning. The descriptive headings of the
paragraphs of this Agreement are inserted for convenience only and shall not
control or affect the meaning or construction of any provisions of this
Agreement. Words such as “herein”, “hereinafter”, “hereof” and “hereunder” when
used in reference to this Agreement, refer to this Agreement as a whole and not
merely to a subdivision in which such words appear, unless the context otherwise
requires. The singular shall include the plural and the masculine gender shall
include the feminine and neuter, and vice versa, unless the context otherwise
requires. The word “including” shall not be restrictive and shall be interpreted
as if followed by the words “without limitation.”


Section 11.14Time of the Essence. Time is of the essence of this Agreement and
all covenants and deadlines hereunder. Without limiting the foregoing, Purchaser
and Seller hereby confirm their intention and agreement that time shall be of
the essence of each and every provision of this Agreement, notwithstanding any
subsequent modification or extension of any date or time period that is provided
for under this Agreement. The agreement of Purchaser and Seller that time is of
the essence of each and every provision of this Agreement shall not be waived or
modified by any conduct of the parties, and the agreement of Purchaser and
Seller that time is of the essence of each and every provision of this Agreement
may only be modified or waived by the express written agreement of Purchaser and
Seller that time shall not be of the essence with respect to a particular date
or time period, or any modification or extension thereof, which is provided
under this Agreement.


Section 11.15Section 1031 Exchange. In the event that Purchaser elects to
purchase the Property as part of a like kind exchange pursuant to Section 1031
of the Code (including, without limitation, a Section 1031 exchange involving
tenancy in common interests), Seller agrees to cooperate as reasonably requested
with Purchaser in connection therewith and to execute and deliver all documents
which reasonably may be required to effectuate such exchange as a qualified
transaction pursuant to Section 1031 of the Code; provided, however, (a) the
Closing shall not be delayed; (b) Seller incurs no additional cost or liability
in connection with the like-kind exchange; (c) Purchaser pays all costs
associated with the like-kind exchange; (d) Seller is not obligated to
        27





--------------------------------------------------------------------------------





take title to any other property; (e) Purchaser’s obligations under this
Agreement are not in any way conditioned upon its ability to accomplish any
like-kind exchange and in no event shall any actual or proposed like-kind
exchange limit or affect Purchaser’s obligations or liabilities under this
Agreement; and (f) Purchaser shall be solely responsible for, and shall
indemnify, defend and hold the Seller harmless from, all liabilities, costs and
expenses relating to any actual or proposed like-kind exchange. The
indemnification provision set forth above shall survive the Closing or
termination of this Agreement.


Section 11.16Construction of Agreement. This Agreement shall not be construed
more strictly against one party than against the other merely by virtue of the
fact that it may have been prepared primarily by counsel for one of the parties,
it being recognized that both Purchaser and Seller have contributed
substantially and materially to the preparation of this Agreement.


Section 11.17Limitations on Liability. Notwithstanding anything to the contrary
in this Agreement, and subject to any additional limitations on Seller’s
liability set forth elsewhere in this Agreement: (a) Purchaser’s recourse
against Seller under this Agreement or any agreement, document, certificate or
instrument delivered by Seller hereunder, or under any law, rule or regulation
relating to the Property, shall be limited to Seller’s interest in the Property
(or, following the Closing, to the net proceeds of the sale of the Property
actually received by Seller); and (b) in no event shall any of the Seller
Parties have any personal liability hereunder or otherwise. The acceptance of
the Deed shall constitute full performance of all of Seller’s obligations
hereunder other than those obligations of Seller, if any, that by the express
terms hereof are to survive the Closing.


Section 11.18Severability. The parties hereto intend and believe that each
provision in this Agreement comports with all applicable local, state and
federal laws and judicial decisions. If, however, any provision in this
Agreement is found by a court of law to be in violation of any applicable local,
state, or federal law, statute, ordinance, administrative or judicial decision,
or public policy, or if in any other respect such a court declares any such
provision to be illegal, invalid, unlawful, void or unenforceable as written,
then it is the intent of all parties hereto that, consistent with and with a
view towards preserving the economic and legal arrangements among the parties
hereto as expressed in this Agreement, such provision shall be given force and
effect to the fullest possible extent, and that the remainder of this Agreement
shall be construed as if such illegal, invalid, unlawful, void, or unenforceable
provision were not contained herein, and that the rights, obligations, and
interests of the parties under the remainder of this Agreement shall continue in
full force and effect.


Section 11.19No Recording. The provisions hereof shall not constitute a lien on
the Property. Neither Purchaser nor its agents or representatives shall record
or file this Agreement or any notice or memorandum hereof in any public records;
provided, however, this provision shall not prohibit Purchaser from filing a
copy of this Agreement with any court in which Purchaser brings an action for
specific performance in accordance with Section 10.4. If Purchaser breaches the
foregoing provision, this Agreement shall, at Seller’s election, terminate, and
Seller shall retain the Deposit in accordance with Section 10.2. Purchaser
hereby irrevocably appoints Seller as its true and lawful attorney-in-fact,
coupled with an interest, for the purpose of executing and
        28





--------------------------------------------------------------------------------





recording such documents and performing such other acts as may be necessary to
terminate any recording or filing of this Agreement in violation of this
provision.


Section 11.20No Implied Agreement. Neither Seller nor Purchaser shall have any
obligations in connection with the transaction contemplated by this Agreement
unless both Seller and Purchaser, each acting in its sole discretion, elects to
execute and deliver this Agreement to the other party. No correspondence, course
of dealing or submission of drafts or final versions of this Agreement between
Seller and Purchaser shall be deemed to create any binding obligations in
connection with the transaction contemplated hereby, and no contract or
obligation on the part of Seller or Purchaser shall arise unless and until this
Agreement is fully executed by both Seller and Purchaser. Once executed and
delivered by Seller and Purchaser, this Agreement shall be binding upon them
notwithstanding the failure of Escrow Agent or any broker or other Person to
execute this Agreement.


Section 11.22Electronically Transmitted Signatures. Signatures to this
Agreement, any amendment hereof and any notice given hereunder, transmitted
electronically submitted (whether by telecopy or email) shall be valid and
effective to bind the party so signing. Each party agrees to promptly deliver an
executed original of this Agreement (and any amendment hereto) with its actual
signature to the other party, but a failure to do so shall not affect the
enforceability of this Agreement (or any amendment hereto), it being expressly
agreed that each party to this Agreement shall be bound by its own
electronically submitted signature (whether by email or facsimile) and shall
accept the electronically submitted signature (whether by email or facsimile) of
the other party to this Agreement.


Section 11.23Press Releases. Except for any disclosure requirements of Seller
because of Seller’s status as a publicly-traded company, any release to the
public of information with respect to the matters set forth in this Agreement
prior to Closing will be made only in the form approved by Purchaser and Seller
and their respective counsel. After Closing, either Purchaser or Seller may make
a press-release concerning the sale (or acquisition) of the Property provided
that the Purchase Price shall not be disclosed by Seller or Purchaser unless
required based on Seller’s or Purchaser’s status as a publicly-traded company.
The provisions of this Section 11.23 shall survive the Closing or earlier
termination of this Agreement.


[The balance of this page has intentionally been left blank. Signature pages
follow.]

        29





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Seller and Purchaser hereto have executed this Agreement as
of the Effective Date.
SELLER:
LEX-GEN WOODLANDS, L.P., a Delaware limited partnership
By: Lex-Gen Woodlands GP, LLC, a Delaware limited liability company, its sole
general partner
By: 
Name: 
Title: 




PURCHASER:
C CUBED HOLDINGS, LLC, a Louisiana limited liability company


By:      
Name:      
Title:      

        30





--------------------------------------------------------------------------------





RECEIPT BY THE ESCROW AGENT
This Agreement, fully executed by both Seller and Purchaser, has been received
by the Escrow Agent this ____ day of ____________, 20__ and by execution hereof,
Escrow Agent hereby covenants and agrees to be bound by the terms of this
Agreement that are applicable to it.
ESCROW AGENT
CHICAGO TITLE INSURANCE COMPANY
By:______________________________________
Name:       
Title:       




        31






--------------------------------------------------------------------------------





EXHIBIT A
Description of the Land
[metes and bounds]






        A-1






--------------------------------------------------------------------------------





EXHIBIT B
Property Information
1. Schedule of all mechanical equipment servicing the Property with all
maintenance records pertaining to such mechanical equipment generated within the
two (2) years immediately preceding the Effective Date;
2. All roof maintenance reports relating to the Property generated within the
two (2) years immediately preceding the Effective Date;
3. All electrical and plumbing system maintenance reports relating to the
Property generated within the two (2) years immediately preceding the Effective
Date;
4. The as-built plans and specifications with respect to the Improvements or any
part thereof; and
5. All existing reports relating to the Property, including any Phase I
environmental studies, engineering and/or structural studies relating to the
Improvements, and ADA/life safety reports.




        B-1






--------------------------------------------------------------------------------





EXHIBIT C
Form of Deed
NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OR ALL OF THE FOLLOWING INFORMATION FROM ANY INSTRUMENT THAT
TRANSFERS AN INTEREST IN REAL PROPERTY BEFORE IT IS FILED FOR RECORD IN THE
PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER’S LICENSE NUMBER.
SPECIAL WARRANTY DEED
THE STATE OF TEXAS  §     § KNOW ALL MEN BY THESE PRESENTS:COUNTY OF
MONTGOMERY §
THAT LEX-GEN WOODLANDS, L.P., a Delaware limited partnership (“Grantor”), whose
mailing address is [[________________________________________________]], for and
in consideration of the sum of TEN AND NO/100 DOLLARS ($10.00) and other good
and valuable consideration paid in cash to Grantor by the Grantee herein named,
has GRANTED, BARGAINED, SOLD and CONVEYED, and by these: presents does GRANT,
BARGAIN, SELL and CONVEY unto [[_________________________________]], a
[[________________________]] (“Grantee”), whose mailing address is
[[_______________________________]], that certain real property situated in the
County of Montgomery, Texas, more particularly described on Exhibit A attached
hereto and made a part hereof for all purposes (“Property”).
TO HAVE AND TO HOLD the Property and all improvements thereon, together with all
and singular the rights and appurtenances thereto and in any wise belonging unto
the said Grantee, its legal representatives, successors and assigns, forever;
and Grantor does hereby bind itself, its legal representatives and successors,
to Warrant and Forever Defend all and singular the Property, unto the said
Grantee, its legal representatives, successors and assigns, against every person
whomsoever, lawfully claiming or to claim the same, or any part thereof by,
through or under Grantor, but not otherwise.
This conveyance is made and delivered subject to those matters of title set
forth on Exhibit B attached hereto and incorporated herein by reference, but
only to the extent the same, in fact, do exist and are applicable to the
Property.
Grantee, by its acceptance hereof, assumes liability for the payment of all ad
valorem taxes and assessments for the Property for the calendar year of the date
of this Special Warranty Deed and for all subsequent years.
[Signature Page Follows]


        C-1





--------------------------------------------------------------------------------













IN WITNESS WHEREOF, Grantor has executed this Special Warranty Deed on the
______ day of _________________, 20__.
GRANTOR:
LEX-GEN WOODLANDS, L.P., a Delaware limited partnership
By: Lex-Gen Woodlands GP, LLC, a Delaware limited liability company, its sole
general partner
By:              
Name:             
Title:              




STATE OF TEXAS §
        §
COUNTY OF MONTGOMERY §
This instrument was acknowledged before me on ___________, 20__, by
_____________________, __________________________ of Lex-Gen Woodlands GP, LLC,
a Delaware limited liability company, sole general partner of Lex-Gen Woodlands,
L.P., a Delaware limited partnership, on behalf of said limited partnership.
             
Notary Public in and for the
State of _____________________


MAILING ADDRESS OF BENEFICIARY:
            
            
            
Attn:     
        C-2





--------------------------------------------------------------------------------





AFTER RECORDING RETURN TO:
            
            
            
Attn:     


        C-3






--------------------------------------------------------------------------------





EXHIBIT D
FORM OF BILL OF SALE AND GENERAL ASSIGNMENT
KNOW ALL PEOPLE BY THESE PRESENTS, that LEX-GEN WOODLANDS, L.P., with an address
at 8800 Technology Forest Place, The Woodlands, Texas 77381 (“Seller”), for and
in consideration of the sum of Ten and No/100 Dollars ($10.00) lawful money of
the United States, and other good and valuable consideration to Seller in hand
paid, at or before the delivery of these presents, by [[ _____________
_______________]] whose post office address is [[_____________________________]]
(“Purchaser”), the receipt and sufficiency of which is hereby acknowledged, in
connection with the sale of the parcel of land described in Exhibit A attached
hereto (the “Land”) and the buildings and improvements erected thereon
(collectively, the “Premises”), has bargained and sold, and by these presents
does grant, bargain, sell, convey, set over, transfer, assign and deliver unto
the Purchaser, its successors and assigns, the following:
i.All of Seller’s right, title and interest in and to all fixtures, equipment
and articles of personal property described on Exhibit B attached hereto (the
“Personalty”);
ii.All of Seller’s right, title and interest in and to all those permits,
licenses, certificates, approvals, authorizations, variances and consents
(including any and all presently pending applications therefor) affecting the
Premises issued to Seller or to its predecessors in interest in the Premises as
holder, claimant, licensee, permitee, successor in interest, applicant and/or
owner or lessor of the Premises, by any and all federal, state, county,
municipal and local governments, and all departments, commissions, boards,
bureaus and offices thereof, having or claiming jurisdiction over the Premises,
whether or not the same may presently be in full force and effect, all to the
extent that Seller may lawfully transfer the same to Purchaser;
iii.All of Seller’s right, title and interest in and to all unexpired warranties
and guaranties affecting the Premises and/or the Personalty, all to the extent
that Seller may lawfully transfer the same to Purchaser (it being agreed that
nothing in this Section (c) shall be construed to affect Seller’s rights under
such warranties and guaranties with respect to periods prior to the date
hereof); and
iv.All of Seller’s right, title and interest in and to all surveys,
architectural and/or engineering renderings, and plans and specifications
relating in any way to development and/or use of the Premises.
To have and to hold the same unto Purchaser, its successors and assigns forever.
This Bill of Sale and General Assignment is made without any warranties, express
or implied, except for those representations and warranties, if any, expressly
set forth in the Agreement, all of which are subject to the limitations set
forth in the Agreement.
IN WITNESS WHEREOF, this Bill of Sale and General Assignment has been duly
signed and sealed by the Seller as of the _____ day of ___________, 20__.
        D-1


        

--------------------------------------------------------------------------------





SELLER:
LEX-GEN WOODLANDS, L.P., a Delaware limited partnership
By: Lex-Gen Woodlands GP, LLC, a Delaware limited liability company, its sole
general partner
By:  
Name: 
Title: 


        D-2


        

--------------------------------------------------------------------------------





EXHIBIT A
(to Bill of Sale and General Assignment)
Property Description







        D-3


        

--------------------------------------------------------------------------------





EXHIBIT B
(to Bill of Sale and General Assignment)
Personalty
All custom conference room furniture located in 3rd floor Boardroom (Room C3101)
All audio-visual equipment located in conference rooms




        D-4


        


--------------------------------------------------------------------------------





EXHIBIT E
FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT
THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Assignment”) is executed as of
[[________________, 20__]] by and between LEX-GEN WOODLANDS, L.P. (“Assignor”),
and [[_____________________________]] (“Assignee”).
Background:
Assignor has this day conveyed to the Assignee the property located in The
Woodlands, Montgomery County, Texas, more particularly described in Exhibit A
hereto (the “Premises”) and, in connection with the conveyance of the Premises,
Assignor and Assignee intend that Assignor’s right, title, interests, powers,
and privileges in and under all matters stated herein be assigned and
transferred to Assignee.
Agreement:
In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:
1. Contracts. Assignor hereby transfers and assigns to Assignee any and all
right, title and interest which Assignor may have in the contracts, if any,
listed in Exhibit B attached hereto and made a part hereof (collectively, the
“Contracts”). By executing this Assignment, Assignee hereby accepts and agrees
to perform all of the terms, covenants and conditions of the Contracts on the
part of Assignor therein required to be performed, from and after the date
hereof, but not prior thereto. Assignor agrees to indemnify, defend and hold
Assignee harmless with respect to all liabilities and obligations of Assignor
under the Contracts arising or accruing prior to the date hereof. Assignee
hereby assumes all liabilities and obligations of Assignor under the Contracts
arising or accruing from and after the date hereof and agrees to indemnify,
defend and hold Assignor harmless with respect thereto.
2. Successors and Assigns. This Assignment shall inure to the benefit of, and be
binding upon, the successors, executors, administrators, legal representatives
and assigns of the parties hereto.
3. Governing Law. This Agreement shall be construed under and enforced in
accordance with the laws of the State of Texas.
4. No Representations. This assignment is made without any representation or
warranty, express or implied, except for those representations and warranties,
if any, expressly set forth in that Real Estate Purchase and Sale Agreement
between Assignor and [[_____________________________]] dated as of
[[_____________, 20__]] (the “Agreement”), all of which are subject to the
limitations set forth in the Agreement.
        E-1


        

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Assignment has been duly signed and sealed by the
parties as of the date set forth above.
ASSIGNOR:
LEX-GEN WOODLANDS, L.P., a Delaware limited partnership
By: Lex-Gen Woodlands GP, LLC, a Delaware limited liability company, its sole
general partner
By:  
Name: 
Title: 




ASSIGNEE:
[[____________________________________]],
A [[____________________________________]]


By:      
Name:      
Title:      


        E-2


        

--------------------------------------------------------------------------------





EXHIBIT A
(to Assignment and Assumption Agreement)
Property Description


        E-3


        

--------------------------------------------------------------------------------





EXHIBIT B
Assigned Contracts
(to Assignment and Assumption Agreement)
[List any Contracts assigned to Purchaser in accordance with Section 5.5]


        E-4


        


--------------------------------------------------------------------------------





EXHIBIT F
GENERAL TERMS OF LEASE AGREEMENT
Leased Premises: All of the third (3rd) floor, consisting of approximately
38,000 rentable square feet in Building Four.
Term: A period commencing on the Closing Date, and expiring on the date which is
nine (9) months following the Closing Date. Seller shall have the option to
extend the term of the lease for up to three (3) successive terms of one (1)
month each upon fifteen (15) days’ written notice to Purchaser prior to the
then-current expiration of the lease term.
Rent: Seller shall pay for all operating expenses for the Property during the
term of the resulting lease; provided, however, all charges for taxes and
insurance on the Property shall be prorated based on the square footage of the
Leased Premises for the term of the lease.
Security: Seller shall have the right to continue to use the lobby of Building
Four for security.




        F-1


        


--------------------------------------------------------------------------------





EXHIBIT G
REPRESENTATION CERTIFICATE
The undersigned, as Seller under a Real Estate Purchase and Sale Agreement
(“Purchase Agreement”) dated as of [[_________________, 20__]] between LEX-GEN
WOODLANDS, L.P. (“Seller”) and [[____________________]] (“Purchaser”), does
hereby certify to Purchaser as follows:
Except as otherwise disclosed in writing to Purchaser, the representations and
warranties set forth in Section 7.2 of the Purchase Agreement are hereby
reaffirmed as of the date hereof.
Seller’s liability hereunder shall be subject to the limitations set forth in
the Purchase Agreement.
Dated as of this ____ day of ____________, 20__.
SELLER:
LEX-GEN WOODLANDS, L.P., a Delaware limited partnership
By: Lex-Gen Woodlands GP, LLC, a Delaware limited liability company, its sole
general partner
By:  
Name: 
Title: 


        G-1


        